UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Natural Resources Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Natural Resources Fund, as appropriate. -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund -Dreyfus Strategic Beta U.S. Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Emerging Markets Equity Fund January 31, 2015 (Unaudited) Common Stocks94.0% Shares Value ($) Brazil3.7% B2W Cia Digital 100 a 850 Banco Bradesco 1,100 13,733 Banco do Brasil 2,500 19,249 BB Seguridade Participacoes 900 9,861 BM&FBovespa 3,500 11,870 BR Malls Participacoes 200 1,135 BRF 700 16,795 CCR 1,200 6,834 Centrais Eletricas Brasileiras 3,500 6,692 CETIP 200 2,568 Cia de Saneamento Basico do Estado de Sao Paulo 1,000 4,957 Cielo 1,200 17,889 CPFL Energia 800 5,021 Cyrela Brazil Realty 400 1,611 Duratex 500 1,385 EcoRodovias Infraestrutura e Logistrica 700 2,705 EDP - Energias do Brasil 1,800 5,809 Embraer 1,000 8,847 Estacio Participacoes 200 1,244 Fibria Celulose 300 a 3,611 Hypermarcas 300 a 2,038 JBS 4,000 17,054 Klabin 700 3,571 Kroton Educacional 200 917 Localiza Rent a Car 200 2,601 Lojas Americanas 200 876 Lojas Renner 300 7,882 Natura Cosmeticos 400 4,673 OdontoPrev 600 2,310 Porto Seguro 500 5,050 Qualicorp 200 a 1,979 Raia Drogasil 300 2,890 Souza Cruz 1,200 10,058 Sul America 1,400 5,953 Tim Participacoes 1,100 4,854 Totvs 200 2,502 Tractebel Energia 600 6,963 Transmissora Alianca de Energia Eletrica 1,100 8,043 Ultrapar Participacoes 1,400 27,653 WEG 500 5,963 Chile.9% Aguas Andinas, Cl. A 11,854 6,790 Banco de Chile 56,773 6,260 Banco de Credito e Inversiones 33 1,382 Banco Santander Chile 210,431 9,994 Cencosud 1,749 4,282 Cia Cervecerias Unidas 117 1,071 Colbun 8,331 2,267 CorpBanca 65,014 720 Empresas Copec 1,529 17,303 Enersis 36,205 10,994 LATAM Airlines Group 471 a 4,969 Vina Concha y Toro 821 1,483 China21.1% Agile Property Holdings 6,000 3,643 Agricultural Bank of China, Cl. H 30,000 14,651 Aluminum Corp. of China, Cl. H 14,000 a 6,317 Anhui Conch Cement, Cl. H 3,500 11,759 ANTA Sports Products 3,000 5,262 AviChina Industry & Technology, Cl. H 4,000 2,582 Bank of China, Cl. H 310,000 172,924 Bank of Communications, Cl. H 9,000 7,536 BBMG, Cl. H 2,500 2,184 Beijing Capital International Airport, Cl. H 4,000 3,779 China BlueChemical, Cl. H 6,000 2,083 China CITIC Bank, Cl. H 19,000 14,042 China Communications Construction, Cl. H 13,000 14,129 China Construction Bank, Cl. H 238,000 190,623 China Huishan Dairy Holdings 3,000 476 China International Marine Containers Group, Cl. H 2,200 4,221 China Life Insurance, Cl. H 8,000 30,985 China Merchants Bank, Cl. H 6,500 14,480 China Minsheng Banking, Cl. H 9,500 11,535 China National Building Material, Cl. H 12,000 11,560 China Oilfield Services, Cl. H 4,000 6,619 China Pacific Insurance Group, Cl. H 3,000 14,423 China Petroleum & Chemical, Cl. H 144,000 113,806 China Railway Construction, Cl. H 32,500 37,224 China Railway Group, Cl. H 59,000 43,139 China Shenhua Energy, Cl. H 12,000 32,771 China Telecom, Cl. H 26,000 15,272 China Vanke, Cl. H 5,200 a 11,277 Chongqing Changan Automobile, Cl. B 1,400 3,482 Chongqing Rural Commercial Bank, Cl. H 5,000 3,061 CITIC Securities, Cl. H 500 1,599 CNOOC 46,000 61,062 Country Garden Holdings 16,000 6,370 CSPC Pharmaceutical Group 2,000 1,684 CSR, Cl. H 6,000 7,298 Datang International Power Generation, Cl. H 16,000 8,676 Dongfeng Motor Group, Cl. H 4,000 5,784 ENN Energy Holdings 2,000 11,836 Evergrande Real Estate Group 19,000 7,891 Fosun International 5,000 6,982 Geely Automobile Holdings 5,000 2,038 Golden Eagle Retail Group 1,000 1,192 GOME Electrical Appliances Holding 45,000 6,195 Great Wall Motor, Cl. H 1,500 8,549 Guangzhou Automobile Group, Cl. H 2,000 1,812 Guangzhou R&F Properties, Cl. H 6,000 6,742 Haitian International Holdings 1,000 1,936 Haitong Securities, Cl. H 400 866 Hengan International Group 500 5,925 Huaneng Power International, Cl. H 18,000 25,269 Industrial & Commercial Bank of China, Cl. H 213,000 152,667 Inner Mongolia Yitai Coal, Cl. B 3,700 5,199 Jiangsu Expressway, Cl. H 4,000 4,962 Jiangxi Copper, Cl. H 7,000 11,406 Lenovo Group 28,000 36,037 Longfor Properties 2,000 2,612 New China Life Insurance, Cl. H 2,900 b 16,703 People's Insurance Company Group of China, Cl. H 24,000 11,650 PetroChina, Cl. H 104,000 112,791 PICC Property & Casualty, Cl. H 8,000 15,602 Ping An Insurance Group Company of China, Cl. H 4,500 47,697 Shanghai Electric Group, Cl. H 10,000 6,095 Shui On Land 4,000 900 Sihuan Pharmaceutical Holdings Group 1,000 644 Sino-Ocean Land Holdings 7,500 4,791 Sinopec Engineering Group, Cl. H 2,000 1,427 Sinopec Shanghai Petrochemical, Cl. H 12,000 3,468 Sinopharm Group, Cl. H 5,200 18,942 SOHO China 8,000 5,555 Tencent Holdings 2,100 35,451 Want Want China Holdings 8,000 9,579 Weichai Power, Cl. H 2,000 7,907 Zhejiang Expressway, Cl. H 8,000 10,205 Zhuzhou CSR Times Electric, Cl. H 500 2,799 Zijin Mining Group, Cl. H 26,000 7,903 ZTE, Cl. H 1,000 2,191 Colombia.1% Almacenes Exito 196 2,008 Cemex Latam Holdings 192 a 1,198 Corporacion Financiera Colombiana 95 1,438 Grupo Argos 189 1,435 Grupo de Inversiones Suramericana 74 1,074 Interconexion Electrica 567 1,743 ISAGEN 471 557 Czech Republic.2% CEZ 619 14,492 O2 Czech Republic 284 2,512 Egypt.2% Commercial International Bank 1,311 9,533 Telecom Egypt 1,394 2,232 Greece.3% Alpha Bank 432 a 158 FF Group 54 a 1,614 Hellenic Telecommunications Organization 751 a 6,180 JUMBO 137 1,301 OPAP 1,440 12,101 Piraeus Bank 256 a 150 Titan Cement 66 1,469 Hong Kong4.1% Beijing Enterprises Holdings 500 3,819 Belle International Holdings 10,000 11,286 China Everbright International 1,000 1,473 China Gas Holdings 2,000 3,087 China Mobile 12,000 157,201 China Overseas Land & Investment 6,000 17,269 China Resources Cement Holdings 4,000 2,379 China Resources Enterprise 4,000 8,721 China Resources Land 2,000 5,077 China Resources Power Holdings 6,000 16,686 China State Construction International Holdings 2,000 3,059 China Taiping Insurance Holdings 2,600 a 7,973 CITIC 3,000 5,134 Far East Horizon 1,000 851 Franshion Properties China 14,000 4,100 GCL-Poly Energy Holdings 12,000 a 2,619 Guangdong Investment 4,000 5,356 Haier Electronics Group 2,000 5,367 Kingboard Chemical Holdings 2,500 4,037 Lee & Man Paper Manufacturing 3,000 1,574 New World China Land 2,000 1,242 Nine Dragons Paper Holdings 2,000 1,464 Poly Property Group 4,000 1,839 Shanghai Industrial Holdings 2,000 5,904 Shimao Property Holdings 5,500 11,563 Sino Biopharmaceutical 4,000 3,961 Yingde Gases Group 1,500 1,010 Yuexiu Property 10,640 2,061 Hungary.0% Richter Gedeon 148 Indonesia1.9% Adaro Energy 40,800 3,235 Astra Agro Lestari 800 1,464 Bank Central Asia 7,300 7,688 Bank Mandiri 7,700 6,651 Bank Negara Indonesia 11,200 5,493 Bank Rakyat Indonesia 17,000 15,583 Bumi Serpong Damai 6,900 1,095 Charoen Pokphand Indonesia 4,900 1,525 Gudang Garam 500 2,266 Indo Tambangraya Megah 3,000 3,985 Indocement Tunggal Prakarsa 1,400 2,532 Indofood CBP Sukses 800 913 Indofood Sukses 13,100 7,773 Jasa Marga 2,100 1,181 Lippo Karawaci 13,700 1,223 Matahari Department Store 900 1,100 Media Nusantara Citra 4,500 1,011 Perusahaan Gas Negara 24,000 9,553 Semen Indonesia 7,800 8,950 Surya Citra Media 4,300 1,156 Tambang Batubara Bukit Asam 4,100 3,659 Telekomunikasi Indonesia 182,200 40,542 Tower Bersama Infrastructure 700 520 Unilever Indonesia 1,600 4,518 United Tractors 3,100 4,363 Malaysia1.6% Alliance Financial Group 1,100 1,449 Astro Malaysia Holdings 2,000 1,607 Berjaya Sports Toto 4,000 3,731 British American Tobacco Malaysia 500 9,078 Dialog Group 1,000 448 DiGi.Com 9,800 17,306 Felda Global Ventures Holdings 1,200 803 Gamuda 1,300 1,817 Hong Leong Bank 200 768 Hong Leong Financial Group 300 1,394 IHH Healthcare 900 1,286 IJM 2,200 4,185 IOI 4,300 5,575 Lafarge Malaysia 1,300 3,554 Maxis 5,400 10,546 MMC 2,400 1,598 Petronas Chemicals Group 4,900 6,892 Petronas Dagangan 400 1,948 Petronas Gas 900 5,500 RHB Capital 300 673 SapuraKencana Petroleum 2,800 2,073 Telekom Malaysia 3,400 6,532 Tenaga Nasional 3,500 13,947 UMW Holdings 1,800 5,395 YTL 13,400 6,493 YTL Power International 3,200 1,408 Malta.0% Brait 109 a Mexico4.8% Alfa, Cl. A 6,900 a 12,594 America Movil, Ser. L 168,900 180,962 Arca Continental 900 a 5,338 Coca-Cola Femsa, Ser. L 600 4,883 Compartamos 2,800 a 5,318 Controladora Comercial Mexicana 800 2,428 Fibra Uno Administracion 500 1,508 Fomento Economico Mexicano 3,200 a 26,790 Genomma Lab Internacional, Cl. B 700 a 1,104 Gruma, Cl. B 600 6,425 Grupo Aeroportuario del Pacifico, Cl. B 1,000 6,612 Grupo Aeroportuario del Sureste, Cl. B 400 a 5,246 Grupo Bimbo, Ser. A 2,200 a 5,598 Grupo Carso, Ser. A1 600 2,643 Grupo Comercial Chedraui 600 a 1,665 Grupo Financiero Banorte, Ser. O 900 4,583 Grupo Financiero Inbursa, Ser. O 2,300 5,946 Grupo Lala 600 a 1,175 Grupo Mexico, Ser. B 8,900 23,465 Industrias Penoles 240 4,784 Kimberly-Clark de Mexico, Cl. A 3,600 6,999 Mexichem 700 1,948 OHL Mexico 1,300 a 2,467 Promotora y Operadora de Infraestructura 100 a 1,123 Wal-Mart de Mexico, Ser. V 11,900 22,951 Philippines.9% Aboitiz Equity Ventures 3,190 4,085 Aboitiz Power 2,700 2,717 Alliance Global Group 2,400 1,359 Ayala 310 5,088 Ayala Land 3,600 2,923 BDO Unibank 1,010 2,615 DMCI Holdings 9,250 3,224 Energy Development 16,900 3,261 Globe Telecom 140 5,519 International Container Terminal Services 280 722 Jollibee Foods 610 3,204 Megaworld 9,000 1,052 Metro Pacific Investments 8,100 949 Metropolitan Bank & Trust 150 323 Philippine Long Distance Telephone 325 21,867 SM Investments 110 2,311 Universal Robina 1,000 4,674 Poland2.0% Bank Handlowy w Warszawie 50 1,459 Bank Millennium 180 364 Bank Zachodni WBK 17 1,581 Cyfrowy Polsat 68 437 Enea 676 2,999 Energa 1,392 7,889 Eurocash 211 2,086 Grupa Azoty 66 1,264 Grupa Lotos 150 a 985 KGHM Polska Miedz 642 18,183 mBank 5 633 Orange Polska 7,394 17,856 PGE 2,431 12,744 Polski Koncern Naftowy Orlen 735 10,858 Polskie Gornictwo Naftowe i Gazownictwo 5,081 6,017 Powszechny Zaklad Ubezpieczen 368 50,112 Synthos 2,899 3,365 Tauron Polska Energia 5,297 7,137 Qatar.2% Commercial Bank of Qatar 27 500 Masraf Al Rayan 257 3,129 Ooredoo 121 3,816 Qatar Electricity & Water 73 3,742 Qatar Islamic Bank 66 1,848 Vodafone Qatar 66 270 Russia6.9% Alrosa 8,100 9,217 Gazprom 59,590 123,967 LUKOIL 3,125 126,088 Magnit, GDR 369 14,051 MegaFon, GDR 280 3,840 MMC Norilsk Nickel 476 79,935 Mobile Telesystems, ADR 2,100 16,506 Moscow Exchange MICEX-RTS 1,710 1,733 NOVATEK, GDR 139 9,730 Rosneft 9,380 31,098 Rostelecom 2,530 3,176 RusHydro 191,000 1,450 Severstal 660 6,137 Sistema, GDR 2,591 11,530 Surgutneftegas 27,900 12,600 Tatneft 9,030 35,442 Uralkali 5,160 13,060 South Africa6.8% African Rainbow Minerals 189 1,911 Assore 58 797 Barloworld 707 5,341 Bidvest Group 1,140 31,429 Coronation Fund Managers 329 2,910 Discovery 238 2,344 FirstRand 7,446 33,120 Gold Fields 2,179 12,621 Growthpoint Properties 1,407 3,531 Harmony Gold Mining 959 a 2,890 Imperial Holdings 708 12,467 Investec 347 2,909 Kumba Iron Ore 438 8,403 Liberty Holdings 728 8,198 Life Healthcare Group Holdings 1,586 5,904 Massmart Holdings 345 4,882 Mediclinic International 412 4,075 MMI Holdings 3,263 8,777 Mr. Price Group 356 8,067 MTN Group 4,467 77,076 Nampak 754 2,748 Naspers, Cl. N 54 7,768 Netcare 1,806 5,988 Northam Platinum 252 a 839 Pick n Pay Stores 769 3,778 PPC 1,842 3,378 Rand Merchant Insurance Holdings 1,702 6,202 Redefine Properties 14,054 13,745 Remgro 267 6,181 RMB Holdings 527 2,975 Sanlam 6,397 38,383 Sappi 3,719 a 15,319 Sasol 1,650 59,199 Shoprite Holdings 543 8,562 Spar Group 679 10,719 Standard Bank Group 1,558 20,569 The Foschini Group 554 7,940 Tiger Brands 152 5,127 Truworths International 924 6,396 Vodacom Group 1,191 13,700 Woolworths Holdings 1,628 12,072 South Korea13.7% Amorepacific 2 a 4,833 AMOREPACIFIC Group 5 a 5,703 BS Financial Group 243 a 3,063 Cheil Worldwide 176 a 3,166 CJ 102 a 15,964 CJ CheilJedang 24 a 7,708 Coway 182 a 14,558 Daewoo Engineering & Construction 440 a 2,708 Daewoo International 334 8,356 Daewoo Securities 315 a 2,869 Daewoo Shipbuilding & Marine Engineering 265 a 4,663 DGB Financial Group 234 a 2,265 Dongbu Insurance 157 a 7,609 Doosan 75 7,107 Doosan Heavy Industries & Construction 324 a 6,850 Doosan Infracore 621 a 5,738 GS Engineering & Construction 185 a 4,226 Halla Visteon Climate Control 99 a 4,185 Hankook Tire 95 a 4,558 Hanwha 804 a 20,022 Hanwha Life Insurance 663 a 4,709 Hite Jinro 62 a 1,312 Hotel Shilla 24 2,228 Hyosung 97 a 6,390 Hyundai Development Co-Engineering & Construction 144 a 5,640 Hyundai Engineering & Construction 240 a 9,500 Hyundai Glovis 18 a 3,996 Hyundai Marine & Fire Insurance 236 a 5,627 Hyundai Merchant Marine 301 a 2,811 Hyundai Mobis 89 a 20,072 Hyundai Steel 196 11,732 Hyundai Wia 44 a 6,167 Industrial Bank of Korea 351 a 4,125 Kangwon Land 283 a 8,346 KB Financial Group 362 a 12,095 KCC 6 3,015 Korea Aerospace Industries 53 a 2,258 Korea Gas 76 a 3,124 Korea Investment Holdings 36 a 1,699 Korea Zinc 12 a 4,703 Korean Air Lines 410 a 17,714 KT&G 203 14,912 LG 361 a 20,329 LG Display 1,078 35,202 LG Electronics 941 52,110 LG Household & Health Care 9 5,661 LG Innotek 44 3,905 LS 87 a 3,810 LS Industrial Systems 25 a 1,383 Mirae Asset Securities 70 a 2,965 NCSoft 9 1,653 Orion 2 a 1,912 Paradise 108 2,580 POSCO 184 42,711 S-1 48 3,506 Samsung C&T 368 18,652 Samsung Card 62 2,160 Samsung Electronics 246 304,060 Samsung Fire & Marine Insurance 96 25,845 Samsung Heavy Industries 415 6,734 Samsung Life Insurance 115 11,776 Samsung Securities 141 a 6,095 Shinhan Financial Group 627 a 25,643 Shinsegae 12 1,760 SK C&C 54 a 11,545 SK Holdings 166 a 25,801 SK Hynix 1,362 58,727 SK Networks 1,277 a 10,920 SK Telecom 27 7,070 Taiwan15.6% Acer 22,000 a 14,294 Advanced Semiconductor Engineering 18,000 22,665 Asia Cement 5,000 6,023 Asustek Computer 2,000 20,968 AU Optronics 49,000 26,609 Catcher Technology 1,000 8,749 Cathay Financial Holding 10,000 14,305 Chailease Holding 1,000 2,360 Chang Hwa Commercial Bank 4,000 2,258 Chicony Electronics 2,000 5,517 China Development Financial Holding 14,000 4,600 China Life Insurance 7,000 5,856 China Motor 2,000 1,719 China Steel 27,000 22,817 Chunghwa Telecom 15,000 45,351 Clevo 1,000 1,519 Compal Electronics 25,000 18,248 CTBC Financial Holding 9,332 5,921 CTCI 2,000 3,164 Delta Electronics 3,000 18,333 E.Sun Financial Holding 2,000 1,228 Epistar 1,000 1,774 EVA Airways 5,000 a 3,813 Far Eastern Department Stores 3,000 2,561 Far Eastern New Century 11,000 11,063 Far EasTone Telecommunications 6,000 14,665 First Financial Holding 4,000 2,334 Formosa Petrochemical 4,000 8,549 Formosa Plastics 6,000 14,527 Formosa Taffeta 2,000 2,018 Foxconn Technology 1,000 2,709 Fubon Financial Holding 9,000 14,260 Giant Manufacturing 1,000 8,694 Highwealth Construction 2,000 4,055 Hon Hai Precision Industry 55,000 150,359 Hua Nan Financial Holdings 2,000 1,109 Innolux 39,000 18,885 Inotera Memories 3,000 a 4,360 Inventec 12,000 8,908 Kinsus Interconnect Technology 1,000 3,206 Lite-On Technology 6,000 7,387 MediaTek 3,000 45,806 Mega Financial Holding 13,000 9,937 Nan Ya Plastics 13,000 26,131 Novatek Microelectronics 2,000 11,110 Pegatron 22,000 59,102 Pou Chen 9,000 12,275 Powertech Technology 3,000 a 5,002 President Chain Store 1,000 7,673 Quanta Computer 11,000 26,788 Radiant Opto-Electronics 1,000 3,156 Realtek Semiconductor 1,000 3,054 Ruentex Industries 1,000 2,154 Shin Kong Financial Holding 13,705 3,812 Siliconware Precision Industries 12,000 20,295 Simplo Technology 1,000 4,932 SinoPac Financial Holdings 7,000 2,845 Synnex Technology International 3,000 4,307 Taishin Financial Holdings 20,000 8,174 Taiwan Cement 13,000 17,499 Taiwan Fertilizer 1,000 1,740 Taiwan Mobile 4,000 13,191 Taiwan Semiconductor Manufacturing 47,000 208,697 Teco Electric & Machinery 3,000 2,793 Transcend Information 1,000 3,177 TSRC 2,000 2,373 Uni-President Enterprises 11,000 17,525 Unimicron Technology 3,000 2,065 United Microelectronics 30,000 14,611 Vanguard International Semiconductor 1,000 1,701 Wistron 18,000 16,453 WPG Holdings 12,000 14,894 Yang Ming Marine Transport 4,000 a 2,135 Yuanta Financial Holding 8,000 3,840 Yulon Motor 1,000 1,460 Zhen Ding Technology Holding 1,000 2,811 Thailand2.6% Advanced Info Service 2,000 14,930 Airports of Thailand 300 2,962 Bangkok Bank 600 3,488 Bangkok Bank 600 3,515 Bangkok Dusit Medical Services, Cl. F 2,200 1,250 Banpu 2,900 2,150 BEC World 1,800 2,827 Bumrungrad Hospital 300 1,429 Central Pattana 600 818 Charoen Pokphand Foods 5,700 4,389 Glow Energy 1,400 3,892 Indorama Ventures 6,100 4,050 IRPC 22,900 2,392 Kasikornbank 900 6,074 Kasikornbank 3,700 25,256 Krung Thai Bank 3,700 2,551 Minor International 900 992 PTT 5,000 52,764 PTT Exploration & Production 2,500 8,396 PTT Global Chemical 4,000 6,899 Siam Cement 200 3,026 Siam Cement 600 9,113 Siam Commercial Bank 2,200 12,011 Thai Oil 3,800 5,941 TMB Bank 14,100 1,332 True 3,900 a 1,613 Turkey1.9% Akbank 2,015 7,357 Arcelik 571 3,634 BIM Birlesik Magazalar 337 6,817 Cola-Cola Icecek 45 908 Emlak Konut Gayrimenkul Yatirim Ortakligi 1,196 1,565 Enka Insaat ve Sanayi 1,032 2,091 Eregli Demir ve Celik Fabrikalari 6,873 12,355 Ford Otomotiv Sanayi 166 2,307 Haci Omer Sabanci Holding 1,710 7,219 KOC Holding 2,776 14,434 Koza Altin Isletmeleri 112 888 TAV Havalimananlari Holdings 445 3,328 Tofas Turk Otomobil Fabrikasi 715 4,776 Tupras Turkiye Petrol Rafinerileri 846 18,352 Turk Hava Yollari 2,136 a 8,169 Turk Telekomunikasyon 2,354 7,061 Turkiye Garanti Bankasi 2,749 11,593 Turkiye Halk Bankasi 755 4,860 Turkiye Is Bankasi, Cl. C 3,516 10,218 Turkiye Sise ve Cam Fabrikalari 2,029 3,175 Turkiye Vakiflar Bankasi, Cl. D 719 1,675 Ulker Biskuvi Sanayi 218 1,725 Yapi ve Kredi Bankasi 1,012 2,097 United Arab Emirates.3% Abu Dhabi Commercial Bank 2,406 4,517 Aldar Properties 2,492 1,587 Arabtec Holding 680 a 533 DP World 123 2,417 Dubai Financial Market 1,209 615 Dubai Islamic Bank 618 1,091 Emaar Properties 1,779 3,223 First Gulf Bank 479 2,212 National Bank of Abu Dhabi 498 1,739 United States4.2% iShares MSCI India ETF 9,300 Total Common Stocks (cost $7,435,739) Preferred Stocks5.8% Brazil3.8% AES Tiete 800 4,937 Banco Bradesco 3,700 46,511 Bradespar 800 3,461 Braskem, Cl. A 600 2,784 Centrais Eletricas Brasileiras, Cl. B 2,000 4,577 Cia Brasileira de Distribuicao 700 23,244 Cia Energetica de Minas Gerais 7,400 32,846 Cia Energetica de Sao Paulo, Cl. B 1,200 10,536 Cia Paranaense de Energia, Cl. B 500 5,814 Itau Unibanco Holding 6,200 76,020 Itausa - Investimentos Itau 13,100 44,623 Lojas Americanas 600 3,477 Metalurgica Gerdau 3,900 14,302 Usinas Siderurgicas de Minas Gerais, Cl. A 1,000 a 1,248 Chile.1% Sociedad Quimica y Minera de Chile, Cl. B 151 Colombia.0% Banco Davivienda 46 483 Bancolombia 164 1,941 Grupo Argos 82 622 Grupo de Inversiones Suramericana 31 442 Russia1.4% AK Transneft 30 61,637 Surgutneftegas 62,000 37,335 South Korea.5% Samsung Electronics 37 Total Preferred Stocks (cost $539,927) Number of Rights.0% Rights Value ($) South Korea.0% Hyundai Merchant Marine, Cl. R 46 a 124 Hong Kong.0% China Resources Land 444 a 96 (cost $771) Number of Warrants.0% Warrants Value ($) Thailand.0% Minor International (11/3/17) 45 a 8 (cost $0) Total Investments (cost $7,976,437) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund GDR - Global Depository Receipts MICEX - Moscow Interbank Currency Exchange RTS - Russian Trading System a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2015, the value of this security amounted to $16,703 or .2% of net assets. At January 31, 2015, net unrealized depreciation on investments was $791,306 of which $297,668 related to appreciated investment securities and $1,088,974 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.6 Information Technology 18.5 Energy 14.0 Telecommunication Services 10.1 Materials 7.7 Industrial 7.6 Consumer Staples 5.0 Consumer Discretionary 4.4 Exchange-Traded Funds 4.2 Utilities 4.0 Health Care .7 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Assets ($) Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 55,657 6,414,323 ++ - Equity Securities - Foreign Preferred Stocks+ - 416,300 ++ - Exchange-Traded Funds 298,623 - - Rights+ 220 - - Warrants+ 8 - - 8 + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Global Equity Fund January 31, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Australia2.3% AGL Energy 336 3,700 Amcor 883 8,720 AMP 2,822 12,571 APA Group 167 1,058 Asciano 327 1,521 Aurizon Holdings 985 3,764 AusNet Services 985 1,069 Australia & New Zealand Banking Group 1,305 33,297 Bank of Queensland 107 1,036 Bendigo & Adelaide Bank 124 1,284 Boral 569 2,461 Brambles 1,148 9,404 Caltex Australia 158 4,078 Cochlear 23 1,478 Commonwealth Bank of Australia 767 52,998 Computershare 252 2,265 Crown Resorts 206 2,166 CSL 345 23,499 Dexus Property Group 773 4,612 Federation Centres 262 614 Flight Centre Travel Group 30 877 Fortescue Metals Group 1,418 2,569 Goodman Group 233 1,104 GPT Group 1,570 5,498 Harvey Norman Holdings 294 899 Insurance Australia Group 2,043 10,116 James Hardie Industries-CDI 163 1,632 Leighton Holdings 141 2,243 Lend Lease Group 464 5,992 Macquarie Group 231 11,063 Metcash 1,728 1,948 Mirvac Group 1,178 1,760 National Australia Bank 688 18,956 Newcrest Mining 555 5,986 Novion Property Group 703 1,263 Orica 439 6,143 Origin Energy 618 5,123 Qantas Airways 2,600 a 5,237 QBE Insurance Group 779 6,374 Ramsay Health Care 73 3,359 REA Group 10 383 Santos 380 2,340 Seek 70 964 Sonic Healthcare 259 3,781 Stockland 2,638 8,935 Suncorp Group 741 8,431 Sydney Airport 527 2,036 Tabcorp Holdings 937 3,322 Telstra 6,635 33,457 Toll Holdings 1,094 5,222 TPG Telecom 107 553 Transurban Group 186 1,333 Treasury Wine Estates 243 923 Wesfarmers 477 16,090 Westpac Banking 3,012 80,471 Woodside Petroleum 407 10,896 WorleyParsons 454 3,416 Austria.1% OMV 182 4,510 Vienna Insurance Group 56 2,375 Voestalpine 177 6,265 Belgium.7% Ageas 534 18,257 Anheuser-Busch InBev 590 72,015 Belgacom 212 7,888 Colruyt 85 3,920 KBC Groep 203 10,894 Solvay 43 5,869 Telenet Group Holding 54 a 2,993 UCB 25 1,942 Umicore 134 5,612 Canada2.8% Alimentation Couche Tard, Cl. B 400 15,673 ARC Resources 200 3,620 ATCO, Cl. I 100 3,871 Bank of Montreal 300 17,218 Bank of Nova Scotia 400 19,221 Baytex Energy 100 1,552 BCE 340 15,615 Bombardier, Cl. B 1,600 3,652 Brookfield Asset Management, Cl. A 300 15,287 CAE 100 1,232 Canadian Imperial Bank of Commerce 300 20,818 Canadian National Railway 300 19,766 Canadian Natural Resources 900 26,093 Canadian Oil Sands 500 3,089 Cenovus Energy 900 17,048 CGI Group, Cl. A 200 a 7,925 CI Financial 200 5,100 Crescent Point Energy 100 2,377 Enbridge 400 19,375 Enerplus 200 1,941 Finning International 200 3,297 Fortis 100 3,298 Great-West Lifeco 200 5,070 Husky Energy 400 8,609 Imperial Oil 200 7,435 Industrial Alliance Insurance & Financial Services 100 3,184 Loblaw 200 9,936 Magna International 200 19,216 Manulife Financial 800 12,831 MEG Energy 100 a 1,525 Metro 100 7,914 National Bank of Canada 100 3,479 New Gold 100 a 438 Onex 100 5,489 Pacific Rubiales Energy 300 696 Pembina Pipeline 100 3,107 Pengrowth Energy 300 803 Penn West Petroleum 800 1,209 Power Corporation of Canada 600 14,468 Power Financial 300 8,096 Rogers Communications, Cl. B 300 10,667 Royal Bank of Canada 800 45,166 Saputo 200 5,751 Shaw Communications, Cl. B 400 9,236 Sun Life Financial 500 15,291 Suncor Energy 2,100 62,635 TELUS 200 6,861 Thomson Reuters 300 11,512 Toronto-Dominion Bank 700 27,874 TransAlta 200 1,750 TransCanada 300 13,349 Vermillion Energy 100 4,405 China.0% Yangzijiang Shipbuilding Holdings 2,000 Denmark.4% Coloplast, Cl. B 37 2,919 Danske Bank 190 4,914 DSV 286 9,004 Novo Nordisk, Cl. B 773 34,578 Novozymes, Cl. B 86 3,923 Pandora 66 4,732 TDC 2,072 15,354 Tryg 17 1,993 Vestas Wind Systems 179 a 6,993 William Demant Holding 9 a 683 Finland.4% Elisa 233 6,196 Fortum 503 10,721 Kone, Cl. B 173 7,789 Neste Oil 252 6,962 Orion, Cl. B 105 3,460 Sampo, Cl. A 342 16,551 Stora Enso, Cl. R 592 5,736 UPM-Kymmene 911 15,992 Wartsila 116 5,387 France3.0% Accor 52 2,601 Aeroports de Paris 14 1,682 Air Liquide 121 15,290 Airbus Group 2,230 52,456 Airbus Group 627 33,388 Bureau Veritas 101 2,145 Cap Gemini 107 7,779 Carrefour 1,232 38,606 Casino Guichard Perrachon 152 13,805 Christian Dior 77 13,342 Cie Generale des Etablissements Michelin 214 20,943 CNP Assurances 431 7,578 Dassault Systemes 27 1,670 Edenred 63 1,815 Electricite de France 450 12,233 Essilor International 79 8,831 Eurazeo 30 2,107 Eutelsat Communications 117 4,020 Fonciere des Regions 23 2,361 GDF Suez 2,352 52,319 Gecina 10 1,312 Groupe Eurotunnel 190 2,553 Hermes International 9 3,054 Iliad 8 1,859 Imerys 26 1,882 Klepierre 90 4,248 Lagardere 120 3,284 Legrand 129 6,930 LVMH Moet Hennessy Louis Vuitton 132 21,313 Orange 3,255 57,336 Peugeot 551 a 7,967 Publicis Groupe 79 5,923 Renault 156 12,002 Safran 255 17,007 Schneider Electric 192 14,466 SCOR 268 8,352 Societe BIC 21 2,985 Sodexo 77 7,661 Suez Environnement 493 9,058 Technip 126 7,416 Thales 77 4,064 Valeo 135 19,133 Veolia Environnement 652 11,942 Vinci 1,032 54,528 Zodiac Aerospace 73 2,428 Germany4.7% Allianz 817 135,097 BASF 728 65,367 Bayer 415 59,967 Bayerische Motoren Werke 390 45,547 Beiersdorf 24 2,109 Brenntag 134 7,315 Celesio 63 1,868 Continental 130 29,467 Daimler 1,413 128,420 Deutsche Lufthansa 522 8,875 Deutsche Post 1,464 47,577 Deutsche Telekom 4,301 74,246 Deutsche Wohnen-BR 52 1,355 E.ON 4,428 68,568 Fresenius & Co. 226 12,960 Fresenius Medical Care & Co. 94 6,973 Hannover Rueck 90 8,078 HeidelbergCement 115 8,475 Henkel & Co. 59 6,053 HOCHTIEF 74 5,161 HUGO BOSS 16 2,064 Infineon Technologies 558 6,296 K+S 132 4,177 Kabel Deutschland Holding 6 817 Merck 64 6,410 METRO 213 a 6,570 Muenchener Rueckversicherungs 377 75,798 OSRAM Licht 86 3,965 ProSiebenSat.1 Media 64 2,843 Siemens 422 44,324 Telefonica Deutschland Holding 846 a 4,712 ThyssenKrupp 866 a 22,588 TUI 351 a 6,069 United Internet 114 4,954 Volkswagen 27 6,013 Hong Kong.6% AIA Group 2,200 12,731 ASM Pacific Technology 100 906 Bank of East Asia 400 1,653 BOC Hong Kong Holdings 3,000 10,490 Cathay Pacific Airways 1,000 2,328 CLP Holdings 1,500 13,344 Galaxy Entertainment Group 1,000 5,232 Hang Seng Bank 300 5,247 HKT Trust 1,000 1,307 Hong Kong & China Gas 2,000 4,573 Hong Kong Exchanges & Clearing 200 4,587 Hutchison Whampoa 1,000 13,161 Kerry Properties 500 1,767 Link REIT 500 3,375 Michel Kors 500 2,212 Michael Kors Holdings 100 a 7,079 NWS Holdings 1,000 1,859 PCCW 6,000 3,982 Power Assets Holdings 500 5,226 SJM Holdings 1,000 1,452 Sun Hung Kai Properties 1,000 16,238 Swire Pacific, Cl. A 500 6,683 Swire Properties 400 1,283 Techtronic Industries 500 1,635 Yue Yuen Industrial Holdings 500 1,857 Ireland.1% CRH 604 14,535 Kerry Group, Cl. A 44 3,191 Ryanair Holdings, ADR 24 a 1,584 Israel.2% Bank Hapoalim 579 2,578 Bezeq The Israeli Telecommunication 5,453 8,724 Israel Chemicals 547 3,932 Mizrahi Tefahot Bank 45 a 492 NICE Systems 28 1,371 Teva Pharmaceutical Industries 394 22,417 Italy1.1% Assicurazioni Generali 2,415 50,972 Atlantia 303 7,798 Banca Monte dei Paschi di Siena 559 a 252 Enel 10,909 49,321 Eni 2,019 34,299 EXOR 595 24,275 Finmeccanica 308 a 3,363 Intesa Sanpaolo 2,138 6,248 Intesa Sanpaolo-RSP 171 435 Luxottica Group 52 3,092 Pirelli & C. 131 1,853 Saipem 304 2,747 Snam 2,997 14,632 Terna Rete Elettrica Nazionale 1,590 6,955 Unione di Banche Italiane 224 1,538 UnipolSai 1,044 2,891 Japan9.3% Advantest 100 1,273 Aeon 1,200 12,681 Aisin Seiki 200 6,978 Alfresa Holdings 800 9,497 Amada 200 1,823 Asahi Group Holdings 300 9,791 Asahi Kasei 2,000 19,825 Asics 100 2,450 Astellas Pharma 1,100 16,931 Bandai Namco Holdings 100 2,026 Benesse Holdings 100 2,977 Bridgestone 800 32,013 Brother Industries 300 5,129 Canon 900 28,385 Casio Computer 200 3,133 Central Japan Railway 200 34,287 Chubu Electric Power 1,300 a 17,182 Chugai Pharmaceutical 100 2,981 Citizen Holdings 300 2,381 Credit Saison 100 1,682 Dai Nippon Printing 1,000 9,001 Dai-ichi Life Insurance 3,600 48,270 Daihatsu Motor 200 2,797 Daiichi Sankyo 300 4,347 Daikin Industries 200 13,953 Daito Trust Construction 100 11,103 Daiwa House Industry 1,100 20,272 Denso 300 13,261 Dentsu 100 4,108 East Japan Railway 300 23,178 FANUC 100 16,794 Fuji Electric 1,000 4,276 Fuji Heavy Industries 800 28,706 FUJIFILM Holdings 400 13,437 Fujitsu 5,000 26,397 GungHo Online Entertainment 200 679 Hakuhodo DY Holdings 300 2,985 Hankyu Hanshin Holdings 1,000 5,557 Hino Motors 300 4,259 Hitachi 3,000 22,686 Hitachi Chemical 100 2,014 Hitachi Construction Machinery 100 1,855 Hokuhoku Financial Group 2,000 4,125 Hokuriku Electric Power 400 5,655 Hoya 300 11,620 Ibiden 100 1,503 Idemitsu Kosan 300 5,011 IHI 2,000 10,420 Isuzu Motors 500 6,641 ITOCHU 3,800 38,554 Iyo Bank 100 1,154 J Front Retailing 300 3,829 Japan Airlines 200 6,714 JFE Holdings 800 17,577 JTEKT 300 4,958 JX Holdings 2,600 9,586 Kajima 1,000 3,965 Kansai Electric Power 600 a 5,799 Kao 500 21,917 Kawasaki Heavy Industries 2,000 9,591 KDDI 600 42,332 Kintetsu 3,000 10,576 Kirin Holdings 1,200 16,126 Kobe Steel 6,000 10,539 Koito Manufacturing 100 3,248 Komatsu 700 13,766 Konica Minolta 400 4,381 Kubota 1,000 14,849 Kuraray 200 2,513 Kyushu Electric Power 400 a 3,861 LIXIL Group 300 5,856 Makita 100 4,440 Marubeni 3,700 20,418 Mazda Motor 600 12,287 Medipal Holdings 700 8,150 Mitsubishi 1,600 27,934 Mitsubishi Chemical Holdings 2,100 10,890 Mitsubishi Electric 3,000 34,722 Mitsubishi Heavy Industries 5,000 27,614 Mitsubishi Materials 2,000 6,312 Mitsubishi Motors 600 5,077 Mitsubishi UFJ Financial Group 4,600 24,489 Mitsubishi UFJ Lease & Finance 500 2,167 Mitsui & Co. 1,800 22,843 Mitsui Chemicals 2,000 5,851 Murata Manufacturing 100 10,789 Nabtesco 100 2,586 NEC 3,000 8,449 NGK Spark Plug 100 2,954 NHK Spring 100 903 Nidec 100 6,811 Nippon Express 1,000 5,841 Nippon Steel & Sumitomo Metal 11,000 25,715 Nippon Telegraph & Telephone 700 41,560 Nippon Yusen 4,000 11,892 Nissan Motor 1,800 15,395 Nisshin Seifun Group 220 2,697 Nitto Denko 100 5,971 NOK 100 2,866 Nomura Real Estate Holdings 100 1,685 NTT DOCOMO 800 13,537 Obayashi 1,000 6,344 Oji Holdings 1,000 3,779 Omron 200 7,988 ORIX 1,600 18,295 Osaka Gas 2,000 7,892 Otsuka Holdings 200 6,188 Park24 100 1,712 Resona Holdings 3,500 17,344 Ricoh 1,300 12,680 Secom 200 11,609 Seiko Epson 200 8,118 Sekisui House 700 9,038 Seven & I Holdings 800 29,301 Seven Bank 200 896 Sharp 3,000 a 5,871 Shikoku Electric Power 100 a 1,256 Shimizu 1,000 6,909 Shin-Etsu Chemical 100 6,624 Shiseido 500 8,012 Showa Shell Sekiyu 700 6,842 SoftBank 600 35,192 Sompo Japan Nipponkoa Holdings 300 8,328 Sony Financial Holdings 200 2,781 Stanley Electric 100 2,225 Sumitomo 1,900 18,735 Sumitomo Chemical 3,000 11,824 Sumitomo Dainippon Pharma 100 1,053 Sumitomo Rubber Industries 400 6,225 Suntory Beverage & Food 100 3,505 Suruga Bank 100 1,874 Suzuken 300 8,448 Suzuki Motor 400 12,663 T&D Holdings 900 10,151 Taiheiyo Cement 2,000 5,879 Taisei 2,000 11,618 TDK 100 6,227 Teijin 2,000 5,953 Tobu Railway 1,000 4,797 Toho Gas 1,000 5,439 Tohoku Electric Power 1,100 13,843 Tokio Marine Holdings 800 27,915 Tokyo Electric Power 7,500 a 31,827 Tokyo Gas 4,000 23,864 Tokyu 1,000 6,618 Toppan Printing 1,000 6,686 Toshiba 6,000 24,012 Toyo Seikan Group Holdings 100 1,287 Toyoda Gosei 100 2,206 Toyota Industries 100 5,360 Toyota Motor 2,000 128,757 Toyota Tsusho 800 18,982 USS 100 1,568 West Japan Railway 200 10,290 Yahoo! Japan 300 1,012 Yamada Denki 1,700 6,304 Yamaha 200 2,922 Yamaha Motor 400 8,782 Yamato Holdings 200 4,529 Yaskawa Electric 100 1,279 Yokogawa Electric 100 1,049 Luxembourg.1% Millicom International Cellular, SDR 79 5,033 RTL Group 52 4,909 SES 115 4,193 Tenaris 331 4,669 Macau.0% MGM China Holdings 400 970 Sands China 1,200 5,804 Wynn Macau 400 1,101 Netherlands.9% Aegon 1,805 12,890 Boskalis Westminster 42 1,861 CNH Industrial 1,301 9,882 Corio 14 749 Delta Lloyd 151 2,860 Gemalto 14 1,014 Heineken Holding 75 4,916 ING Groep 1,616 a 20,105 Koninklijke Ahold 2,381 43,033 Koninklijke Philips 718 19,839 OCI 34 a 1,197 QIAGEN 39 a 896 Randstad Holding 191 10,087 Reed Elsevier 130 3,185 STMicroelectronics 529 4,416 Unilever 750 32,596 Wolters Kluwer 299 8,948 New Zealand.1% Contact Energy 164 842 Fletcher Building 498 3,026 Ryman Healthcare 52 311 Spark New Zealand 2,823 6,762 Norway.4% DNB 253 3,662 Gjensidige Forsikring 174 2,938 Norsk Hydro 580 3,404 Orkla 786 5,798 Seadrill 434 4,650 Statoil 2,201 36,705 Telenor 984 21,100 Yara International 208 10,825 Portugal.1% Energias de Portugal 3,207 12,198 Jeronimo Martins 230 2,478 Singapore.4% Avago Technologies 100 10,288 CapitaMall Trust 1,000 1,545 ComfortDelGro 2,000 4,238 DBS Group Holdings 1,000 14,565 Genting Singapore 1,000 795 Noble Group 18,000 14,129 Olam International 1,000 1,451 Oversea-Chinese Banking 1,000 7,663 Sembcorp Industries 1,000 3,178 Singapore Technologies Engineering 1,000 2,479 Singapore Telecommunications 7,000 21,075 StarHub 1,000 3,088 Spain.9% Abertis Infraestructuras 209 4,093 ACS Actividades de Construccion y Servicios 454 15,766 Amadeus IT Holding, Cl. A 150 6,012 Banco de Sabadell 987 2,488 Bankia 259 a 338 Distribuidora Internacional de Alimentacion 525 3,388 Enagas 249 7,898 Ferrovial 521 10,321 Gas Natural SDG 598 13,996 Grifols 64 2,684 Iberdrola 4,943 34,105 Inditex 321 9,469 Mapfre 1,145 3,847 Red Electrica 98 8,341 Telefonica 3,737 56,002 Zardoya Otis 67 762 Sweden1.3% Alfa Laval 184 3,414 Assa Abloy, Cl. B 99 5,402 Atlas Copco, Cl. A 303 8,966 Atlas Copco, Cl. B 176 4,812 Electrolux, Ser. B 324 10,021 Elekta, Cl. B 81 869 Ericsson, Cl. B 3,907 47,456 Getinge, Cl. B 104 2,563 Hennes & Mauritz, Cl. B 751 30,869 Hexagon, Cl. B 43 1,361 Husqvarna, Cl. B 565 3,920 Industrivarden, Cl. C 55 979 Investment AB Kinnevik, Cl. B 63 1,880 Investor, Cl. B 271 9,857 Nordea Bank 2,479 31,436 Securitas, Cl. B 618 7,526 Skandinaviska Enskilda Banken, Cl. A 539 6,486 Skanska, Cl. B 651 14,410 Svenska Cellulosa, Cl. B 590 14,258 Svenska Handelsbanken, Cl. A 252 11,945 Swedbank, Cl. A 363 8,776 Swedish Match 218 7,092 TeliaSonera 2,004 12,346 Volvo, Cl. B 1,367 15,983 Switzerland2.7% Actelion 49 a 5,422 Adecco 351 26,274 Aryzta 43 a 3,231 Baloise Holding 82 10,683 Cie Financiere Richemont 117 9,723 EMS-Chemie Holding 4 1,542 Geberit 22 7,534 Givaudan 5 a 9,133 Holcim 100 6,999 Julius Baer Group 42 a 1,711 Kuehne + Nagel International 52 7,155 Lonza Group 31 a 3,674 Nestle 1,438 110,146 Partners Group Holding 6 1,600 Roche Holding 342 92,392 Schindler Holding 9 1,309 Schindler Holding-PC 20 2,970 SGS 2 3,799 Sika-BR 2 6,860 Sonova Holding 17 2,236 Swatch Group 15 1,101 Swatch Group-BR 9 3,585 Swiss Life Holding 44 a 9,832 Swiss Prime Site 33 a 2,865 Swiss Re 591 53,401 Swisscom 24 14,094 Syngenta 50 16,274 UBS Group 1,531 a 25,661 Zurich Insurance Group 279 92,619 United Kingdom8.3% Aberdeen Asset Management 309 2,031 Admiral Group 179 3,898 Aggreko 196 4,576 AMEC 291 3,486 ARM Holdings 113 1,763 ASOS 10 a 410 Associated British Foods 197 9,164 Aviva 2,951 23,446 Babcock International Group 386 5,833 BP 23,347 150,314 British American Tobacco 1,728 97,287 British Land 276 3,444 BT Group 8,316 52,272 Bunzl 421 12,010 Burberry Group 159 4,135 Capita 322 5,414 Carnival 77 3,454 Centrica 4,392 19,396 Cobham 455 2,233 Compass Group 1,423 24,638 Croda International 61 2,438 Direct Line Insurance Group 1,430 6,724 Dixons Carphone 503 3,293 easyJet 191 5,350 Experian 454 8,008 Fiat Chrysler Automobiles 4,082 a 53,766 Fiat Chrysler Automobiles 1,384 7,657 GlaxoSmithKline 4,171 91,806 Glencore 9,985 37,243 Hammerson 354 3,669 Hargreaves Lansdown 43 652 ICAP 436 3,065 IMI 290 5,558 Imperial Tobacco Group 1,294 60,789 International Consolidated Airlines Group 1,327 a 10,857 Indivior 289 a 757 Inmarsat 247 3,100 InterContinental Hotels Group 205 8,206 Intertek Group 69 2,375 Intu Properties 270 1,481 Investec 314 2,638 ITV 2,611 8,634 J Sainsbury 1,630 6,232 Johnson Matthey 241 11,819 Kingfisher 3,395 17,505 Land Securities Group 339 6,495 Legal & General Group 3,542 14,269 Liberty Global, Cl. A 118 a 5,513 Liberty Global, Ser. C 355 a 16,184 Lloyds Banking Group 7,393 a 8,206 London Stock Exchange Group 50 1,776 Marks & Spencer Group 1,669 12,167 Meggitt 276 2,236 National Grid 1,968 27,679 Next 182 19,803 Old Mutual 7,750 24,214 Persimmon 227 5,419 Prudential 1,990 48,406 Randgold Resources 15 1,281 Reckitt Benckiser Group 289 24,477 Reed Elsevier 215 3,739 Rexam 941 6,011 Rolls-Royce Holdings 811 10,876 Royal Dutch Shell, Cl. A 5,303 162,258 Royal Dutch Shell, Cl. B 3,291 104,776 Royal Mail 590 3,857 Sage Group 1,138 8,203 Schroders 67 2,914 Segro 298 1,847 Subsea 7 149 1,266 Severn Trent 333 10,788 Shire 152 11,110 Sky 1,083 15,117 Smith & Nephew 212 3,791 Smiths Group 199 3,368 Sports Direct International 121 a 1,293 SSE 1,120 27,120 Standard Life 3,239 19,599 Subsea 7 514 5,247 Travis Perkins 223 6,445 Unilever 592 26,083 United Utilities Group 842 13,009 Vodafone Group 34,669 122,103 Weir Group 99 2,502 Whitbread 90 6,775 William Hill 219 1,242 Wolseley 187 10,857 WPP 1,055 23,258 United States58.6% 3M 510 82,773 AbbVie 920 55,522 Accenture, Cl. A 720 60,502 ACE 210 22,672 Activision Blizzard 510 10,656 Adobe Systems 100 a 7,013 ADT 510 17,544 Advance Auto Parts 100 15,900 Aetna 720 66,110 Aflac 410 23,403 Air Products & Chemicals 100 14,561 Airgas 100 11,264 Akamai Technologies 100 a 5,816 Albemarle 100 4,826 Alcoa 820 12,833 Allergan 100 21,926 Allstate 620 43,270 Ally Financial 310 a 5,800 Altera 100 3,293 Altria Group 2,360 125,316 American Airlines Group 200 9,816 American Electric Power 620 38,942 American Express 510 41,152 American International Group 1,130 55,223 American Tower 100 b 9,695 American Water Works 100 5,614 Ameriprise Financial 310 38,731 AmerisourceBergen 620 58,931 AMETEK 100 4,790 Amgen 620 94,401 Amphenol, Cl. A 200 10,742 Anadarko Petroleum 210 17,168 Analog Devices 100 5,211 Annaly Capital Management 500 b 5,280 Anthem 620 83,675 Aon 310 27,916 Apple 3,490 408,888 Applied Materials 600 13,704 Arch Capital Group 100 a 5,797 Archer-Daniels-Midland 820 38,237 Arrow Electronics 200 a 11,008 Ashland 100 11,852 Assurant 200 12,702 AT&T 5,740 188,961 Automatic Data Processing 310 25,584 AutoNation 100 a 5,962 Avery Dennison 100 5,227 Axis Capital Holdings 200 10,180 Baker Hughes 210 12,178 Ball 210 13,299 Bank of America 3,590 54,389 Becton Dickinson & Co. 100 13,808 Bed Bath & Beyond 210 a 15,702 Berkshire Hathaway, Cl. B 410 a 59,003 Best Buy 720 25,344 Biogen Idec 100 a 38,916 BlackRock 100 34,051 Boeing 820 119,203 BorgWarner 100 5,401 Boston Scientific 500 a 7,405 Bristol-Myers Squibb 510 30,738 Broadcom, Cl. A 100 4,244 Bunge 210 18,801 C.H. Robinson Worldwide 210 14,956 C.R. Bard 100 17,103 Cablevision Systems (NY Group), Cl. A 500 9,460 Cabot Oil & Gas 100 2,650 California Resources 328 a 1,679 Cameron International 210 a 9,404 Capital One Financial 210 15,374 Cardinal Health 610 50,746 CareFusion 100 a 5,930 Carnival 200 8,792 Caterpillar 610 48,782 CBRE Group, Cl. A 210 a 6,791 CBS, Cl. B 310 16,991 CDK Global 100 4,516 Celanese, Ser. A 200 10,752 Celgene 310 a 36,940 CenterPoint Energy 410 9,467 CenturyLink 610 22,674 Charles Schwab 200 5,196 Chevron 210 21,531 Chubb 310 30,349 Church & Dwight 100 8,092 Cigna 310 33,117 Cincinnati Financial 100 5,051 Cintas 100 7,870 Cisco Systems 4,000 105,460 CIT Group 100 4,382 Citrix Systems 100 a 5,926 Clorox 100 10,671 CMS Energy 210 7,923 Coca-Cola 1,640 67,519 Coca-Cola Enterprises 410 17,261 Cognizant Technology Solutions, Cl. A 200 a 10,826 Colgate-Palmolive 510 34,435 Comcast, Cl. A 1,230 65,368 Comcast, Cl. A (Special) 210 11,109 Comerica 100 4,150 Computer Sciences 210 12,743 ConocoPhillips 2,250 141,705 Consolidated Edison 310 21,477 Constellation Brands, Cl. A 100 a 11,045 Corning 920 21,868 Costco Wholesale 510 72,925 Crown Castle International 100 8,651 Crown Holdings 200 a 8,862 CSX 820 27,306 Cummins 100 13,946 CVS Health 1,850 181,596 Danaher 100 8,238 DaVita HealthCare Partners 100 a 7,506 Deere & Co. 310 26,409 Delphi Automotive 510 35,052 Delta Air Lines 410 19,397 Denbury Resources 200 1,380 Devon Energy 410 24,711 Dick's Sporting Goods 100 5,165 DIRECTV 510 a 43,493 Discover Financial Services 410 22,296 Discovery Communications, Cl. A 100 a 2,899 Discovery Communications, Cl. C 310 a 8,643 Dollar General 200 a 13,412 Dollar Tree 200 a 14,220 Dover 200 14,008 Dow Chemical 1,130 51,031 Dr. Pepper Snapple Group 310 23,954 DTE Energy 200 17,932 Duke Energy 410 35,727 Duke Realty 100 b 2,183 Eastman Chemical 100 7,089 Eaton Vance 100 4,025 Ecolab 100 10,377 Edison International 310 21,127 Edwards Lifesciences 100 a 12,535 Electronic Arts 100 a 5,486 Eli Lilly & Co. 720 51,840 EMC 720 18,670 Emerson Electric 610 34,733 Entergy 410 35,879 EOG Resources 310 27,599 Equifax 100 8,446 Equity Residential 100 b 7,761 Estee Lauder, Cl. A 100 7,059 Everest Re Group 100 17,138 Exelon 920 33,157 Expedia 100 8,593 Expeditors International of Washington 100 4,368 Exxon Mobil 4,720 412,622 Facebook, Cl. A 210 a 15,941 Fastenal 100 4,440 FedEx 200 33,822 Fidelity National Information Services 310 19,353 Fifth Third Bancorp 300 5,190 Fiserv 200 a 14,506 Flextronics International 1,000 a 11,120 Flowserve 100 5,449 Fluor 210 11,254 FMC Technologies 100 a 3,748 Ford Motor 2,970 43,689 Fossil Group 100 a 9,780 Franklin Resources 210 10,821 Frontier Communications 1,000 6,715 GameStop, Cl. A 310 10,928 Gap 410 16,888 Garmin 100 5,236 General Dynamics 410 54,616 General Electric 8,100 193,509 General Growth Properties 100 b 3,018 General Mills 410 21,517 Genuine Parts 100 9,294 Genworth Financial, Cl. A 400 a 2,792 Gilead Sciences 720 a 75,478 Goldman Sachs Group 510 87,929 H&R Block 310 10,627 Halliburton 820 32,792 Halyard Health 51 a 2,273 Harley-Davidson 100 6,170 Harris 100 6,713 Hartford Financial Services Group 210 8,169 Hasbro 100 5,492 HCA Holdings 410 a 29,028 HCP 100 b 4,729 Health Care REIT 100 b 8,195 Helmerich & Payne 100 5,956 Henry Schein 100 a 13,807 Herbalife 200 6,096 Hershey 100 10,221 Hertz Global Holdings 200 a 4,104 Hess 310 20,922 Hewlett-Packard 5,840 210,999 Hilton Worldwide Holdings 100 a 2,597 Hologic 100 a 3,037 Home Depot 2,150 224,503 Honeywell International 610 59,634 Hormel Foods 100 5,122 Host Hotels & Resorts 200 b 4,578 Illinois Tool Works 310 28,858 Ingersoll-Rand 310 20,584 Intel 4,710 155,618 International Business Machines 1,130 173,240 Interpublic Group of Companies 400 7,976 Intuit 100 8,682 Invesco 410 15,059 Iron Mountain 224 8,924 J.M. Smucker 100 10,315 Johnson & Johnson 2,050 205,287 Juniper Networks 210 4,773 Kellogg 210 13,772 KeyCorp 300 3,897 Kimberly-Clark 410 44,264 Kimco Realty 200 b 5,530 Kinder Morgan 760 31,198 Kohl's 410 24,485 Kraft Foods Group 410 26,789 Kroger 1,840 127,052 L Brands 210 17,772 L-3 Communications Holdings 100 12,312 Laboratory Corporation of America Holdings 100 a 11,478 Lam Research 100 7,644 Las Vegas Sands 100 5,437 Legg Mason 100 5,544 Leggett & Platt 100 4,263 Lennar, Cl. A 100 4,491 Level 3 Communications 100 a 4,974 Lincoln National 310 15,494 Linear Technology 100 4,494 LKQ 100 a 2,581 Lockheed Martin 510 96,069 Lorillard 310 20,339 Lowe's 1,850 125,356 LyondellBasell Industries, Cl. A 510 40,336 Macy's 410 26,191 Manpowergroup 210 15,305 Marathon Oil 610 16,226 Marathon Petroleum 610 56,480 Marriott International, Cl. A 210 15,645 Marsh & McLennan 510 27,423 Marvell Technology Group 400 6,196 Masco 310 7,700 MasterCard, Cl. A 310 25,429 McCormick & Co. 100 7,139 McGraw-Hill Financial 310 27,726 McKesson 410 87,187 MDU Resources Group 100 2,261 Mead Johnson Nutrition 100 9,849 MeadWestvaco 200 10,056 Medtronic 410 29,274 Merck & Co. 1,540 92,831 MetLife 410 19,065 MGM Resorts International 200 a 3,896 Microchip Technology 100 4,510 Micron Technology 920 a 26,924 Microsoft 3,080 124,432 Molson Coors Brewing, Cl. B 100 7,593 Monsanto 210 24,776 Monster Beverage 100 a 11,695 Moody's 100 9,133 Morgan Stanley 510 17,243 Mosaic 200 9,738 Motorola Solutions 210 13,106 Murphy Oil 310 13,922 Mylan 100 a 5,315 Nabors Industries 210 2,417 NASDAQ OMX Group 100 4,560 National Oilwell Varco 210 11,430 Nielsen 100 4,356 NetApp 310 11,718 New York Community Bancorp 200 3,090 Newell Rubbermaid 310 11,430 News Corp., Cl. A 200 a 2,978 NextEra Energy 200 21,848 NIKE, Cl. B 510 47,048 NiSource 310 13,411 Noble Energy 100 4,774 Nordstrom 200 15,240 Norfolk Southern 310 31,611 Northern Trust 100 6,538 Northrop Grumman 410 64,350 NRG Energy 310 7,645 NVIDIA 300 5,762 O'Reilly Automotive 100 a 18,736 Occidental Petroleum 820 65,600 Oceaneering International 100 5,236 OGE Energy 100 3,518 Omnicare 100 7,498 Omnicom Group 410 29,848 ONEOK 100 4,403 Oracle 1,740 72,889 Owens-Illinois 200 a 4,670 PACCAR 310 18,634 Pall 100 9,676 PartnerRe 100 11,440 Paychex 310 14,031 Pentair 100 6,181 People's United Financial 300 4,221 PepsiCo 1,540 144,421 PetSmart 100 8,171 Pfizer 6,050 189,063 Phillips 66 720 50,630 Pinnacle West Capital 100 7,018 PPG Industries 100 22,288 Praxair 100 12,059 Principal Financial Group 210 9,855 Progressive 820 21,279 Prologis 100 b 4,514 Prudential Financial 410 31,111 Public Storage 100 b 20,084 PulteGroup 200 4,118 QEP Resources 100 2,022 QUALCOMM 720 44,971 Quanta Services 100 a 2,648 Quest Diagnostics 200 14,214 Raymond James Financial 100 5,262 Rayonier 100 b 2,935 Raytheon 410 41,021 Realogy Holdings 100 a 4,650 Regency Centers 100 b 6,856 Regions Financial 300 2,610 RenaissanceRe Holdings 100 9,563 Republic Services 210 8,333 ResMed 100 6,247 Reynolds American 410 27,860 Robert Half International 200 11,612 Rock-Tenn, Cl. A 100 6,490 Rockwell Automation 100 10,892 Rockwell Collins 100 8,562 Ross Stores 210 19,259 Royal Caribbean Cruises 100 7,555 salesforce.com 100 a 5,645 SanDisk 100 7,591 SCANA 100 6,377 Schlumberger 920 75,799 Seagate Technology 510 28,784 Sealed Air 200 8,100 Sears Holdings 210 a 6,686 SEI Investments 100 4,017 Sempra Energy 100 11,192 Sensata Technologies Holding 100 a 4,932 Sherwin-Williams 100 27,127 Simon Property Group 100 b 19,866 Sirius XM Holdings 1,700 a 6,035 Southern 510 25,867 Southwest Airlines 200 9,036 Southwestern Energy 200 a 4,958 Spectra Energy 310 10,366 SPX 100 8,357 St. Jude Medical 210 13,833 Stanley Black & Decker 100 9,365 Staples 1,130 19,267 Starbucks 200 17,506 Starwood Hotels & Resorts Worldwide 100 b 7,197 SunTrust Banks 200 7,684 Superior Energy Services 100 2,000 Symantec 510 12,633 Sysco 610 23,894 T. Rowe Price Group 210 16,531 TD Ameritrade Holding 100 3,239 TE Connectivity 410 27,220 Teradata 100 a 4,456 Tesoro 210 17,163 Texas Instruments 1,130 60,399 Textron 410 17,450 The TJX Companies 720 47,477 Thermo Fisher Scientific 100 12,521 Time Warner 1,030 80,268 Time Warner Cable 310 42,200 Torchmark 100 5,007 Total System Services 100 3,537 Tractor Supply 100 8,117 Travelers 920 94,594 TRW Automotive Holdings 100 a 10,317 Twenty-First Century Fox, Cl. A 720 23,875 Twenty-First Century Fox, Cl. B 210 6,689 Tyco International 510 20,813 Tyson Foods, Cl. A 720 28,109 Union Pacific 820 96,112 United Continential Holdings 100 a 6,937 United Parcel Service, Cl. B 610 60,292 United Rentals 100 a 8,285 UnitedHealth Group 1,020 108,375 Universal Health Services, Cl. B 100 10,253 Unum Group 410 12,735 Urban Outfitters 100 a 3,486 Valero Energy 1,330 70,330 Vantiv, Cl. A 100 a 3,439 Ventas 100 b 7,981 VeriSign 200 a 10,896 Verisk Analytics, Cl. A 100 a 6,435 Verizon Communications 5,430 248,205 VF 210 14,568 Viacom, Cl. B 410 26,412 Visa, Cl. A 210 53,531 Voya Financial 100 3,901 W.R. Berkley 200 9,798 Wal-Mart Stores 1,230 104,525 Walt Disney 1,440 130,982 Waste Management 210 10,800 Willis Group Holdings 100 4,330 Weatherford International 400 a 4,132 Western Digital 100 9,723 Western Union 820 13,940 Weyerhaeuser 100 b 3,585 Whirlpool 100 19,908 Whiting Petroleum 100 a 3,002 Whole Foods Market 100 5,210 Williams 100 4,386 Windstream Holdings 1,000 7,950 Wisconsin Energy 210 11,712 Wyndham Worldwide 200 16,758 Xcel Energy 410 15,387 Xerox 1,640 21,599 Xilinx 100 3,858 XL Group 310 10,692 Xylem 100 3,410 Yum! Brands 210 15,179 Zoetis 200 8,546 Total Common Stocks (cost $19,903,705) Preferred Stocks.3% Shares Value ($) Germany Bayerische Motoren Werke 62 5,263 Fuchs Petrolub 60 2,473 Henkel & Co. 91 10,442 Volkswagen 155 34,716 Total Preferred Stocks (cost $53,195) Rights.0% Australia.0% APA Group 56 a 67 Spain.0% ACS Actividades de Construccion y Servicios 454 a Total Rights (cost $256) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $50,000) 50,000 c Total Investments (cost $20,007,156) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts BR- Bearer Certificate CDI- Chess Depository Interest PC- Participation Certificate RSP- Retirement Savings Plan REIT- Real Estate Investment Trust SDR- Swedish Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $326,615 of which $983,662 related to appreciated investment securities and $1,310,277 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 15.0 Consumer Discretionary 13.8 Industrial 13.8 Information Technology 11.6 Health Care 10.6 Consumer Staples 10.4 Energy 9.9 Telecommunication Services 6.0 Utilities 4.7 Materials 4.0 Money Market Investment .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Assets ($) Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 11,518,989 - - Equity Securities - Foreign Common Stocks+ 40,648 8,017,712 ++ - Equity Securities - Foreign Preferred Stocks+ - 52,894 ++ - Mutual Funds 50,000 - - Rights+ 298 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta U.S. Equity Fund January 31, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.1% BorgWarner 38 2,052 Delphi Automotive 174 11,959 General Motors 733 23,910 Goodyear Tire & Rubber 177 4,290 Harley-Davidson 58 3,579 Johnson Controls 247 11,478 Banks.3% Comerica 52 2,158 Huntington Bancshares 159 1,593 KeyCorp 559 7,261 Regions Financial 243 2,114 Zions Bancorporation 102 2,444 Capital Goods7.6% 3M 290 47,067 Allegion 21 1,134 AMETEK 28 1,341 Caterpillar 424 33,907 Cummins 45 6,276 Danaher 111 9,144 Dover 101 7,074 Eaton 127 8,012 Emerson Electric 345 19,644 Fastenal 39 1,732 Flowserve 41 2,234 Fluor 108 5,788 General Dynamics 128 17,051 Honeywell International 133 13,002 Illinois Tool Works 414 38,539 Ingersoll-Rand 218 14,475 Jacobs Engineering Group 69 a 2,629 L-3 Communications Holdings 30 3,694 Lockheed Martin 232 43,702 Masco 209 5,192 Northrop Grumman 124 19,462 PACCAR 59 3,546 Pall 42 4,064 Parker Hannifin 77 8,967 Pentair 106 6,552 Quanta Services 34 a 900 Raytheon 184 18,409 Rockwell Automation 64 6,971 Roper Industries 16 2,469 Snap-on 13 1,725 Stanley Black & Decker 55 5,151 Textron 196 8,342 United Technologies 183 21,005 W.W. Grainger 20 4,717 Xylem 42 1,432 Commercial & Professional Services.8% ADT 62 2,133 Cintas 68 5,352 Dun & Bradstreet 10 1,151 Equifax 14 1,182 Nielsen 58 2,526 Pitney Bowes 126 3,021 Republic Services 104 4,127 Robert Half International 63 3,658 Stericycle 11 a 1,444 Tyco International 219 8,937 Waste Management 123 6,326 Consumer Durables & Apparel1.1% D.R. Horton 81 1,986 Fossil Group 18 a 1,760 Garmin 53 2,775 Harman International Industries 33 4,278 Leggett & Platt 33 1,407 Lennar, Cl. A 75 3,368 Michael Kors Holdings 26 a 1,841 Newell Rubbermaid 187 6,895 NIKE, Cl. B 170 15,683 PulteGroup 405 8,339 Ralph Lauren 13 2,170 Under Armour, Cl. A 11 a 793 VF 98 6,798 Consumer Services1.1% Carnival 243 10,682 Chipotle Mexican Grill 4 a 2,839 Darden Restaurants 31 1,903 H&R Block 40 1,371 Marriott International, Cl. A 159 11,846 Starbucks 56 4,902 Starwood Hotels & Resorts Worldwide 99 b 7,125 Wyndham Worldwide 92 7,709 Wynn Resorts 16 2,367 Yum! Brands 91 6,577 Diversified Financials1.5% Affiliated Managers Group 13 a 2,672 Charles Schwab 117 3,040 Discover Financial Services 199 10,822 Franklin Resources 292 15,047 Invesco 192 7,052 Legg Mason 58 3,216 McGraw-Hill Financial 98 8,765 Moody's 107 9,772 Navient 329 6,494 T. Rowe Price Group 104 8,187 Energy9.6% Anadarko Petroleum 19 1,553 Baker Hughes 237 13,744 Cabot Oil & Gas 74 1,961 Cameron International 183 a 8,195 Chesapeake Energy 170 3,261 Chevron 88 9,023 Cimarex Energy 10 1,032 ConocoPhillips 538 33,883 CONSOL Energy 52 1,505 Denbury Resources 92 635 Devon Energy 50 3,014 EOG Resources 135 12,019 EQT 24 1,787 Exxon Mobil 1,149 100,446 FMC Technologies 79 a 2,961 Halliburton 530 21,195 Helmerich & Payne 13 774 Kinder Morgan 448 18,390 Marathon Petroleum 655 60,646 Nabors Industries 146 1,680 National Oilwell Varco 243 13,226 Newfield Exploration 38 a 1,132 Noble Energy 50 2,387 ONEOK 57 2,510 Peabody Energy 213 1,327 Phillips 66 716 50,349 Pioneer Natural Resources 10 1,505 QEP Resources 40 809 Schlumberger 481 39,630 Southwestern Energy 56 a 1,388 Tesoro 290 23,702 Valero Energy 1,161 61,394 Food & Staples Retailing2.7% Costco Wholesale 169 24,165 Kroger 429 29,622 Sysco 391 15,315 Wal-Mart Stores 708 60,166 Whole Foods Market 154 8,023 Food, Beverage & Tobacco6.2% Altria Group 847 44,976 Archer-Daniels-Midland 767 35,765 Brown-Forman, Cl. B 14 1,244 Coca-Cola 1,001 41,211 Constellation Brands, Cl. A 85 a 9,388 Dr. Pepper Snapple Group 121 9,350 General Mills 240 12,595 Hormel Foods 121 6,198 Kellogg 147 9,640 Keurig Green Mountain 22 2,696 Kraft Foods Group 88 5,750 Lorillard 93 6,102 McCormick & Co. 20 1,428 Molson Coors Brewing, Cl. B 21 1,595 Mondelez International, Cl. A 718 25,302 Monster Beverage 29 a 3,392 PepsiCo 412 38,637 Philip Morris International 411 32,979 Reynolds American 329 22,356 Tyson Foods, Cl. A 290 11,322 Health Care Equipment & Services7.1% Abbott Laboratories 222 9,937 Aetna 370 33,973 AmerisourceBergen 231 21,957 Anthem 269 36,304 Becton Dickinson & Co. 66 9,113 Boston Scientific 344 a 5,095 C.R. Bard 52 8,894 Cardinal Health 411 34,191 CareFusion 99 a 5,871 Cerner 46 a 3,052 Cigna 222 23,716 DaVita HealthCare Partners 47 a 3,528 DENTSPLY International 39 1,951 Edwards Lifesciences 56 a 7,020 Express Scripts Holding 741 a 59,806 Halyard Health 24 1,059 Humana 57 8,347 Intuitive Surgical 21 a 10,384 Laboratory Corporation of America Holdings 41 a 4,706 McKesson 116 24,667 Medtronic 533 38,065 Quest Diagnostics 91 6,467 St. Jude Medical 49 3,228 Tenet Healthcare 117 a 4,947 Household & Personal Products.7% Avon Products 187 1,447 Clorox 65 6,936 Colgate-Palmolive 137 9,250 Kimberly-Clark 193 20,836 Insurance3.1% ACE 61 6,586 Allstate 300 20,937 Aon 54 4,863 Assurant 75 4,763 Chubb 55 5,385 Cincinnati Financial 34 1,717 Genworth Financial, Cl. A 264 a 1,843 Lincoln National 157 7,847 Loews 126 4,821 Marsh & McLennan 159 8,549 MetLife 675 31,388 Principal Financial Group 119 5,585 Progressive 487 12,638 Prudential Financial 273 20,715 Travelers 141 14,498 Unum Group 230 7,144 Materials4.1% Air Products & Chemicals 30 4,368 Airgas 30 3,379 Alcoa 437 6,839 Allegheny Technologies 47 1,341 Avery Dennison 61 3,188 Ball 113 7,156 CF Industries Holdings 46 14,047 Dow Chemical 816 36,851 E.I. du Pont de Nemours & Co. 158 11,251 Eastman Chemical 69 4,891 Ecolab 68 7,056 International Flavors & Fragrances 13 1,379 International Paper 125 6,583 LyondellBasell Industries, Cl. A 524 41,443 Martin Marietta Materials 15 1,616 Mosaic 91 4,431 Nucor 152 6,635 Owens-Illinois 69 a 1,611 PPG Industries 60 13,373 Praxair 76 9,165 Sealed Air 74 2,997 Sherwin-Williams 57 15,462 Sigma-Aldrich 25 3,438 Vulcan Materials 24 1,692 Media5.0% Cablevision Systems (NY Group), Cl. A 211 3,992 Comcast, Cl. A 678 36,032 DIRECTV 396 a 33,771 Discovery Communications, Cl. A 85 a 2,464 Discovery Communications, Cl. C 85 a 2,370 Gannett 45 1,395 Interpublic Group of Companies 98 1,954 News Corp., Cl. A 142 a 2,114 Omnicom Group 146 10,629 Scripps Networks Interactive, Cl. A 57 4,052 Time Warner 695 54,161 Time Warner Cable 121 16,472 Twenty-First Century Fox, Cl. A 481 15,950 Viacom, Cl. B 343 22,096 Walt Disney 587 53,394 Pharmaceuticals, Biotech & Life Sciences9.1% AbbVie 553 33,374 Actavis 27 a 7,197 Agilent Technologies 49 1,851 Alexion Pharmaceuticals 20 a 3,665 Allergan 58 12,717 Amgen 189 28,777 Biogen Idec 49 a 19,069 Bristol-Myers Squibb 335 20,190 Celgene 206 a 24,547 Gilead Sciences 556 a 58,285 Johnson & Johnson 554 55,478 Merck & Co. 744 44,848 Mylan 44 a 2,339 Pfizer 4,544 142,000 Regeneron Pharmaceuticals 10 a 4,167 Thermo Fisher Scientific 62 7,763 Zoetis 106 4,529 Real Estate1.1% American Tower 28 b 2,715 AvalonBay Communities 22 b 3,806 Equity Residential 57 b 4,424 General Growth Properties 108 b 3,259 HCP 81 b 3,830 Health Care REIT 24 b 1,967 Host Hotels & Resorts 171 b 3,914 Iron Mountain 44 1,753 Kimco Realty 60 b 1,659 Plum Creek Timber 20 b 890 Public Storage 38 b 7,632 Simon Property Group 67 b 13,310 Ventas 59 b 4,709 Weyerhaeuser 137 b 4,911 Retailing7.2% Amazon.com 54 a 19,145 AutoNation 59 a 3,518 Bed Bath & Beyond 82 a 6,131 Best Buy 547 19,254 Dollar General 156 a 10,461 Dollar Tree 73 a 5,190 Expedia 64 5,500 GameStop, Cl. A 149 5,252 Gap 263 10,833 Genuine Parts 64 5,948 Home Depot 1,089 113,713 Kohl's 75 4,479 L Brands 146 12,356 Lowe's 948 64,236 Macy's 357 22,805 Netflix 3 a 1,325 O'Reilly Automotive 54 a 10,117 PetSmart 49 4,004 Priceline Group 6 a 6,057 Ross Stores 137 12,564 The TJX Companies 328 21,628 Tractor Supply 63 5,114 TripAdvisor 18 a 1,206 Urban Outfitters 42 a 1,464 Semiconductors & Semiconductor Equipment2.5% Altera 61 2,008 Applied Materials 164 3,746 Avago Technologies 65 6,687 Broadcom, Cl. A 64 2,716 Intel 1,899 62,743 KLA-Tencor 57 3,504 Microchip Technology 29 1,308 Micron Technology 625 a 18,291 NVIDIA 144 2,766 Texas Instruments 508 27,153 Software & Services7.3% Adobe Systems 45 a 3,156 Akamai Technologies 14 a 814 Autodesk 18 a 972 Automatic Data Processing 65 5,364 CA 168 5,090 CDK Global 21 963 Citrix Systems 132 a 7,822 Cognizant Technology Solutions, Cl. A 112 a 6,063 Computer Sciences 112 6,796 Electronic Arts 55 a 3,017 Facebook, Cl. A 192 a 14,575 Fiserv 99 a 7,180 Google, Cl. A 26 a 13,976 Google, Cl. C 26 a 13,898 International Business Machines 15 2,300 MasterCard, Cl. A 185 15,176 Microsoft 2,029 81,972 Oracle 1,874 78,502 Paychex 111 5,024 Red Hat 30 a 1,914 salesforce.com 14 a 790 Symantec 177 4,384 Teradata 78 a 3,476 Total System Services 66 2,334 VeriSign 124 a 6,756 Visa, Cl. A 227 57,865 Western Union 274 4,658 Xerox 487 6,414 Yahoo! 422 a 18,564 Technology Hardware & Equipment11.1% Amphenol, Cl. A 75 4,028 Apple 2,256 264,313 Cisco Systems 2,131 56,184 Corning 818 19,444 EMC 895 23,207 F5 Networks 33 a 3,683 FLIR Systems 28 846 Harris 74 4,968 Hewlett-Packard 2,120 76,596 Jabil Circuit 237 4,885 Juniper Networks 380 8,637 Keysight Technologies 24 801 Motorola Solutions 157 9,798 NetApp 60 2,268 QUALCOMM 1,024 63,959 SanDisk 61 4,631 Seagate Technology 333 18,795 TE Connectivity 77 5,112 Telecommunication Services2.7% CenturyLink 370 13,753 Frontier Communications 713 4,788 Verizon Communications 2,638 120,583 Windstream Holdings 268 2,131 Transportation3.3% C.H. Robinson Worldwide 118 8,404 CSX 137 4,562 Delta Air Lines 842 39,835 Expeditors International of Washington 52 2,271 FedEx 90 15,220 Kansas City Southern 24 2,642 Norfolk Southern 70 7,138 Southwest Airlines 459 20,738 Union Pacific 259 30,357 United Parcel Service, Cl. B 414 40,920 Utilities3.2% AES 321 3,923 AGL Resources 89 5,018 Ameren 158 7,154 American Electric Power 284 17,838 CMS Energy 102 3,848 Consolidated Edison 77 5,335 Dominion Resources 67 5,152 DTE Energy 105 9,414 Duke Energy 301 26,229 Edison International 69 4,702 Entergy 159 13,914 FirstEnergy 88 3,549 Integrys Energy Group 41 3,325 NiSource 123 5,321 NRG Energy 212 5,228 Pepco Holdings 118 3,239 PG&E 72 4,234 Pinnacle West Capital 24 1,684 Southern 351 17,803 TECO Energy 125 2,666 Wisconsin Energy 142 7,919 Xcel Energy 165 6,192 Total Investments (cost $5,061,483) % Cash and Receivables (Net) .5 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. At January 31, 2015, net unrealized appreciation on investments was $90,182 of which $332,397 related to appreciated investment securities and $242,215 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 11.1 Energy 9.6 Pharmaceuticals, Biotech & Life Sciences 9.1 Capital Goods 7.6 Software & Services 7.3 Retailing 7.2 Health Care Equipment & Services 7.1 Food, Beverage & Tobacco 6.2 Media 5.0 Materials 4.1 Transportation 3.3 Utilities 3.2 Insurance 3.1 Food & Staples Retailing 2.7 Telecommunication Services 2.7 Semiconductors & Semiconductor Equipment 2.5 Diversified Financials 1.5 Automobiles & Components 1.1 Consumer Durables & Apparel 1.1 Consumer Services 1.1 Real Estate 1.1 Commercial & Professional Services .8 Household & Personal Products .7 Banks .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Assets ($) Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 5,143,137 - - Equity Securities - Foreign Common Stocks+ 8,528 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
